Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 16/704092 application originally filed July 31, 2018.
Amended claims 17-36, filed July 31, 2018, are pending and have been fully considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 28 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 28 provides for the use of the article of claim 17 as a fuel, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 28 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 17-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malhorta (US 2010/0154296) in view of Foody et al. (WO 2010/022511) hereinafter “Foody”.
Regarding Claims 17-36
	Malhorta discloses in abstract, a briquette is comprised essentially of coal particles and solid lignin where the briquette does not include binders other than the lignin. A method of preparing briquettes from coal particles and lignin comprises grinding, drying, mixing, and briquetting. 
	Malhorta discloses in paragraph 0013, a briquette consisting essentially of a coal particles component and a solid lignin component where the briquette does not include binders other than solid lignin. The moisture content of the briquette is 3 percent to 25 percent by weight.  The solid lignin component is selected from the group consisting of: wood, plants, crop waste, molasses, and starches, and where the coal particles component is selected from the group consisting of: coal ash and coal refuse.
	Malhorta further discloses in paragraph 0021, a method for preparing briquettes from coal particles component and lignin component, the method comprising drying the coal particles component and lignin component, grinding the coal particles component and lignin component, mixing the coal particles component with the lignin component at ambient temperature, and pressing the mixture in a briquette roller press.  Prior to mixing, both the coal particles component and lignin component are dried preferably at a temperature of 100° F. to 220° F.  In a preferred embodiment, both the coal particles component and lignin component are ground to 100 microns to 6350 microns. After drying, the treated lignin component has a moisture content 
	Malhorta discloses in paragraph 0041, after drying, the lignin component 207 and coal particles 208 undergo grinding. In a preferred embodiment, the lignin component is ground to a size of 100 microns to 6,350 microns, and the coal particles component is ground to a size of 100 microns to 6,350 microns.  The grinders of the embodiment include, but are not limited to, wood chippers, hammer mills, and screens. 
	Malhorta discloses in paragraph 0042, after grinding, the coal particles component and lignin component are mixed in a mixer. It is a feature, the mixer operates at ambient temperature without the application of heat. The mixture preferably comprises 0.01 percent to 90 percent by weight of coal particles component and 10 percent to 99.99 percent by weight of solid lignin component.  Malhorta meets the limitation of coal to lignin in the weight ratio of 1:2 to 2:1.
	Malhorta meets the limitation of without adding sulfuric acid due to Malhorta does not teach and/or suggest adding sulfuric acid.
Malhorta does not disclose the article having an amount of sulfur therefore Malhorta has met the limitation of the present invention of having less than 0.3 weight percent of sulfur (less than 0.3 weight percent encompasses zero). 
	Malhorta discloses the process of producing a mixture of lignin and combustible support (coal) that may be further processed into a briquette.  It is to be noted, the present application states “the combustible article is not made by a briquetting or pelletizing process”.  It is acknowledged that Malhorta further processes the produced mixture of lignin and coal in order to produce an efficient briquette, however, Malhorta has still met the limitation of producing a mixture of lignin and coal.

	However, it is known in the art to treat lignin material on a wet basis, as taught by Foody.
	Foody discloses in the abstract, a method is provided for hydrolyzing polysaccharides in a lignocellulosic feedstock to produce monosaccharides or pretreating a lignocellulosic feedstock, in which an aqueous slurry of the lignocellulosic feedstock is fed into a pressurized dewatering zone wherein the feedstock is partially dewatered.  Foody further discloses in paragraph 0019, the aqueous slurry of the lignocellulosic feedstock has a weight ratio of water to dry lignocellulosic feedstock solids of about 5:1 to about 33: 1 prior to entering the dewatering zone. The weight ratio of water to dry lignocellulosic feedstock solids may be determined at the inlet zone of the dewatering zone.  Foody discloses in paragraph 0028, the lignocellulosic feedstock is reacted in the reaction zone under alkaline conditions. According to such embodiment, the alkali may be selected from the group consisting of ammonia, ammonium hydroxide, potassium hydroxide, sodium hydroxide or any combination thereof. The alkali may be added to the lignocellulosic feedstock prior to the entry of the plug of the lignocellulosic feedstock into the reaction zone, in the reaction zone or a combination thereof. The pH in the reaction zone may be between about 9.5 and about 14.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to produce the treated lignin material of Malhorta under ammonia exploded lignin under fermentation or hydrolysis conditions, as taught by Foody.  The motivation to do so, the removal of a significant amount of water from a lignocellulosic feedstock prior to its heat-up by steam in a reactor reduces the steam usage and also the amount 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/Latosha Hines/Primary Examiner, Art Unit 1771